Mr. Presiding Justice Goodwin delivered the opinion of the court. 3. Automobile and gabages, § 2* — when plaintiff not guilty of contributory negligence. In an action to recover for personal injuries to one struck by an automobile, evidence held not to show that plaintiff was guilty of contributory negligence as a matter of law. 4. Automobiles and garages, § 3* — what evidence properly excluded in action for personal injuries. In an action to recover for injuries to one struck by an automobile, it is not error to exclude evidence that the automobile was part of a funeral procession. 5. Automobiles and garages, § 2* — when existence of obstruction on right side of street car is immaterial. In an action to recover for injuries to one struck by an automobile which was passing on the left of a street car in violation of a city ordinance, it is not material, on the- question of defendant’s liability, that there was an obstruction of the street on the right side of the car at that point, where there was no evidence that the street was obstructed at other points. 6. Municipal Court of Chicago, § 28* — tohen Appellate Court may consider only objections to oral instructions made in accordance with rules of. Where, on appeal, there is certified to the Appellate Court a rule of the Municipal Court of Chicago that: “Objections to the giving or refusing of oral instructions to the jury must be specific, and must be made immediately upon the conclusion of the charge, and before the jury retire,” the only objections to oral instructions which the Appellate Court can consider are those made in conformity with that rule. 7. Automobiles and garages, § 3* — when instruction in language of ordinance prohibiting passing to left of street car is sufficient. In an action to recover for personal injuries to one struck by an automobile which was passing to the left of a street car in violation of a city ordinance, an instruction properly and plainly stating the substance of the ordinance held sufficient. 8. Automobiles and garages, § 3* — when instruction on speed of car in city constituting prima facie evidence of negligence is correct. In an action to recover for personal injuries to one struck by an automobile which was passing to the left of a street car in violation of a city ordinance, it is not error to instruct that the operation of a car at a speed of over ten miles an hour on public highways in closely built-up portions of a city is prima facie evidence of negligence, especially where, the court adds that the fact that the law was violated is not evidence, in itself, of negligence. 9. Appeal and error, § 1544* — when instructions on wanton and wilful misconduct not reversibly erroneous. In an action to recover for personal injuries to one struck by an automobile which was passing to the left of a street car in violation of a city ordinance, • instructions as to wanton and wilful misconduct held not reversible error.